DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5 and lines 11-12, the recitations of “a printed wiring board … having an edge defining a through-hole” and “… the edge of the printed wiring board defining the through-hole” are unclear because the through-hole is located somewhere inside the printed wiring board, not at the edge of the printed wiring board.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claim(s) 1-2 and 6, in compliance with 35 U.S.C, 112, 2nd paragraph, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et al. (PN 9,786,587, of record).
Nishizawa et al. discloses, as shown in Figures, a semiconductor module comprising:
	an insulated circuit board (3);
	a semiconductor device (8a,8b) mounted on the insulated circuit board;
	a printed wiring board (30,34) arranged above the insulated circuit board and the semiconductor device and having a through-hole (35);
	a metal pile (10,20) having a lower end bonded to an upper surface of the semiconductor device and a cylindrical portion penetrating through the through-hole and bonded to the printed wiring board;
	a case (2) surrounding the insulated circuit board, the semiconductor device, the printed wiring board and the metal pile; and
	a sealing material (15) sealing an inside of the case,
	wherein a gap is formed between an entirety of the cylindrical portion and the through-hole (see Figure 7, there is a gap between the cylindrical portion 20 and the printed wiring board 30,34).

Regarding claim 2, Nishizawa et al. discloses the metal pile has a base portion (10) bonded to the upper surface of the semiconductor device, and
	a width of the base portion is larger than a width of the through-hole [Figures].

.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (PN 9,786,587, of record) in view of Kim et al. (US 2021/0043551, record).
Nishizawa et al. discloses the claimed invention including the semiconductor module as explained in the above rejection.  Nishizawa et al. discloses the semiconductor module further comprising a first bonding material (7d,7e) bonding the metal pile to the semiconductor device, and a second bonding material (36) bonding the metal pile to the printed wiring board.  Nishizawa et al. does not disclose a melting point of the first bonding material is higher than a melting point of the second bonding material.  However, Kim et al. disclose a power module comprising a melting point of a first bonding material (75) is higher than a melting point of a second bonding material (85).  Note Figures and [0051] of Kim et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the module of Nishizawa et al. having a melting point of the first bonding material is higher than a melting point of the second bonding material, such as taught by Kim et al. in order to prevent the completed solder reflows are not melted during the formation of additional solder reflows.

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (PN 9,786,587, of record) in view of Hayashi et al. (US 2019/0295990, of record).
Nishizawa et al. discloses the claimed invention including the semiconductor module as explained in the above rejection.  Nishizawa et al. further discloses the semiconductor device is IGBT device (Col. 6, lines 22-26).  Nishizawa et al. does not disclose the IGBT device is made of a wide-band-gap semiconductor.  However, Hayashi et al. discloses a semiconductor module comprising IGBT device being made of a wide-band-gap semiconductor.  Note [0162] and [0178] of Hayashi et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor device of Nishizawa et al. being made of a wide-band-gap semiconductor, such as taught by Hayashi et al. in order to attain a high breakdown voltage and small power loss.

8.	Claims 1-2, in compliance with 35 U.S.C, 112, 2nd paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (PN 10,163,868, of record).
Horio et al. discloses, as shown in Figures, a semiconductor module comprising:
	an insulated circuit board (3);
	a semiconductor device (4) mounted on the insulated circuit board;
	a printed wiring board (5) arranged above the insulated circuit board and the semiconductor device and having a through-hole (16o, 16p, 16q of Figures 1, 4, and 7(a)-7(b));
	a metal pile (4s,9,18,19,20) having a lower end bonded to an upper surface of the semiconductor device and a cylindrical portion penetrating through the through-hole and bonded to the printed wiring board; and

	wherein a gap is formed between an entirety of the cylindrical portion and the through-hole (see Figures 1, 7(a)-7(b), and Col. 10, lines 20-22, the cylindrical portions 18,19,20 go through holes 16o, 16p, 16q without contacting the printed wiring board 5, so there is a gap).

Horio et al. does not disclose 	a case surrounding the sealing material, the insulated circuit board, the semiconductor device, the printed wiring board and the metal pile.  However, in Figure 17, Horio et al. discloses a case (106) surrounding a sealing layer (106).  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the module of Horio et al. having a case surround the sealing layer, such as taught by Figure 17 of Horio et al. in order to further protect the module form external contamination. 

Regarding claim 2, Horio et al. discloses the metal pile has a base portion (4s) bonded to the upper surface of the semiconductor device, and
	a width of the base portion is larger than a width of the through-hole [Figures].

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (PN 10,163,868, of record) in view of Nishizawa et al. (PN 9,786,587, of record).
Horio et al. discloses the claimed invention including the semiconductor module as explained in the above rejection.  Horio et al. does not disclose the semiconductor device includes a plurality of devices having different thicknesses.  However, Nishizawa et al. discloses a semiconductor module comprising a plurality of devices (8a,8b) having different thicknesses and mounted on a insulated circuit board (3).  Note Figures of Nishizawa et al.  Therefore, it would have been .

10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (PN 10,163,868, of record) in view of Hayashi et al. (US 2019/0295990, of record).
Horio et al. discloses the claimed invention including the semiconductor module as explained in the above rejection.  Horio et al. further discloses the semiconductor device is IGBT device (Col. 4, lines 61-67).  Horio et al. does not disclose the IGBT device is made of a wide-band-gap semiconductor.  However, Hayashi et al. discloses a semiconductor module comprising IGBT device being made of a wide-band-gap semiconductor.  Note [0162] and [0178] of Hayashi et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor device of Horio et al. being made of a wide-band-gap semiconductor, such as taught by Hayashi et al. in order to attain a high breakdown voltage and small power loss.

Allowable Subject Matter
11.	Claim 3 is allowed.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claim 3 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor module comprising .

Response to Arguments
13.	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
It is argued, at pages 6-7 of the Remarks, that Figure 1 of Nishizawa et al. fails to show a gap between implant pins 20 and the implant board 30.  This argument is not convincing because Figure 7 of Nishizawa et al. shows a gap between implant pins 20 and the implant board 30,34.  Therefore, Applicant’s claim 1 does not distinguish over the Nishizawa et al. reference.

It is argued, at pages 6-7 of the Remarks, that Figure 1 of Horio fails to show a gap between conductive posts 9 and the printed circuit board 5.  This argument is not convincing because  Figures 1, 7(a)-7(b), and Col. 10, lines 20-22 show the cylindrical portions 18,19,20 go through holes 16o, 16p, 16q without contacting the printed wiring board 5, so there is a gap between the cylindrical portions 18,19,20 and the printed wiring board 5.  Therefore, Applicant’s claim 1 does not distinguish over the Horio reference.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897